NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

HEIDI HAZELQUIST,                               No. 15-35863

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00073-TOR

 v.
                                                MEMORANDUM*
STEPHAN, Officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Heidi Hazelquist appeals pro se from the district court’s summary judgment

in her 42 U.S.C. § 1983 action alleging federal and state law claims arising from an

arrest and involuntary commitment. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Ramirez v. City of Buena Park, 560 F.3d 1012, 1019 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2009), and we affirm.

      The district court properly granted summary judgment for defendant Stephan

on Hazelquist’s unlawful seizure claim because Hazelquist failed to raise a genuine

dispute of material fact as to whether there was no probable cause for her arrest.

See Lacey v. Maricopa County, 693 F.3d 896, 918 (9th Cir. 2012) (en banc) (“A

claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth

Amendment, provided the arrest was without probable cause or other justification.”

(citation and internal quotation marks omitted)); Ramirez, 560 F.3d at 1023

(probable cause “exists when officers have knowledge or reasonably trustworthy

information sufficient to lead a person of reasonable caution to believe that an

offense has been or is being committed by the person being arrested” (citation and

internal quotation marks omitted)).

      The district court properly granted summary judgment on the basis of

qualified immunity for defendant Hull on Hazelquist’s § 1983 claim for

involuntary commitment because it would not have been clear to every reasonable

government official that Hull’s decision to temporarily commit Hazelquist violated

her clearly established right to due process. See Sjurset v. Button, 810 F.3d 609,

615-16 (9th Cir. 2015) (setting forth qualified immunity analysis); see also In re

Detention of June Johnson, 322 P.3d 22, 28 (Wash Ct. App. 2014) (holding that

Washington’s “emergency detention statutory scheme does not violate procedural


                                          2                                   15-35863
due process”).

      The district court properly granted summary judgment for defendant Klewin

on Hazelquist’s excessive force claim because Hazelquist failed to raise a genuine

dispute of material fact as to whether Klewin’s actions were objectively

unreasonable under the circumstances. See Luchtel v. Hagemann, 623 F.3d 975,

980-82 (9th Cir. 2010) (discussing the reasonableness standard and concluding

officers used reasonable force in pinning down and handcuffing plaintiff before her

mental health evaluation).

      The district court properly granted summary judgment for defendants

Stephan and Hull on Hazelquist’s malicious prosecution claim because Hazelquist

failed to raise a genuine dispute of material fact as to whether she filed a standard

tort claim notice with the appropriate entities before commencing this action. See

Wash. Rev. Code §§ 4.92.100 (requirements for presentment of tort claims against

state officers); 4.92.110 (sixty-day waiting period after filing a tort claim form).

      The district court properly granted summary judgment on Hazelquist’s state

law defamation, assault, and false imprisonment claims because Hazelquist

conceded that her claims were time-barred. See Wash. Rev. Code § 4.16.100(1)

(setting forth two-year statute of limitations).

      We reject as unsupported by the record Hazelquist’s contentions that this

court and the district court violated her right to due process.


                                           3                                    15-35863
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Hazelquist’s pending motions and requests are denied.

      AFFIRMED.




                                           4                                      15-35863